DAY, Justice,
dissenting.
Since the majority opinion ignores the well-established precepts of the doctrine of res judicata, I respectfully dissent.
The truck accident that was the basis of the Virginia lawsuit is the same accident giving rise to the instant suit brought in Texas. In the Virginia lawsuit Morris (as a third-party plaintiff) sued Fruehauf and Landoll alleging that their negligence caused the accident. In the Virginia lawsuit Morris sought contribution and indemnity against Fruehauf and Landoll, but did not seek to recover damages for his personal injuries.
In his Texas lawsuit, Morris pled the identical acts of negligence of Fruehauf and Landoll that he had pled in the Virginia lawsuit. However, in his Texas lawsuit, Morris sought damages for such negligence, whereas in the Virginia court, Morris had sought only contribution and indemnity.
Morris’s Virginia lawyer settled the Virginia litigation by obtaining the entry of a judgment of the Virginia court which recited that Morris forever discharged and released [Fruehauf and Landoll] from any and all claims or liability of any nature arising out of any of the matters set forth in or that could have been set forth in either of the lawsuits mentioned. Upon being apprised of the judgment entered by the Virginia court, the Texas trial court properly dismissed Morris’s Texas action on the basis of res judicata.
The majority errs in holding that the “operative facts” in the Virginia litigation differ from the “operative facts” in the Texas litigation, positing that since Morris sued for only contribution and indemnity in Virginia and for only personal damages in Texas, Morris should be permitted to reliti-gate the negligence issues that he raised before the Virginia court. The majority confuses “identity of issues” with identity of the relief sought by Morris in the two courts. The majority holds that since Morris sought a different remedy in Texas from that sought in Virginia, he should be permitted to place in issue before the Texas court the identical claims of negligence he asserted in the Virginia court and which were settled by the Virginia judgment.
Surprisingly, the majority opinion relies upon the authority of Flores v. Edinburg Consol. Indep. School Dist., 741 F.2d 773, 776 (5th Cir.1984). The Flores holding is totally inapposite to the majority’s holding. In Flores, the court stated that “the scope of the res judicata bar is dependent on a determination of which issues are ‘connected with a cause of action or defense’ in the first suit.” Id. The court went on to state:
We conclude therefore that “a different cause of action” is one that proceeds not only on a sufficiently different legal theory but also on a different factual footing as not to require the trial of facts material to the former suit; that is, an action that can be maintained even if all the disputed factual issues raised in the plaintiff’s original complaint are conceded in the defendant’s favor. Dobbs v. Navarro, 506 S.W.2d 671, 673 (Tex.Civ.App.1974). Flores, as we have previously noted, cannot meet this standard, for to concede the factual issues previously raised would be to admit that the school officials were not negligent.
Id. at 777.
It is clear that were Morris to concede the disputed negligence issues raised in the *658Virginia litigation in favor of Fruehauf and Landoll, he would have no cause of action whatsoever against the same parties in his Texas suit. The holding in Flores clearly supports the action of the trial court in dismissing Morris’s suit.
I would affirm the judgment of the trial court.